internal_revenue_service department of sug lo washington dc contact person telephone number in reference to t epra t3 nov uic db legend taxpayer a taxpayer b taxpayer c date date date date date date company m tra x dear this is in response to your request for a private_letter_ruling dated submitted on your behalf by your authorized representative in which you request several letter rulings with respect to sec_401 of the internal_revenue_code in support of your request your authorized representative has submitted the following facts and representations taxpayer a was born on date and attained age on date taxpayer a established ira x with company m on date and designated her children taxpayers b and c as equal beneficiaries of her ira x on the same date through use of a form provided by the ira x custodian entitled beneficiary designation taxpayer b was born on date and taxpayer c was born on date thus taxpayer b is older than taxpayer c page taxpayer a’s date of death was date which was subsequent to her required_beginning_date with respect to the commencement of required minimum distributions under sec_401 of the internal_revenue_code from ira x which was date prior to her death taxpayer a received code sec_401 required distributions from her ira x which required distributions were based on her recalculated single life expectancy the ira x custodial agreement agreement contains the following pertinent provisions relating to minimum required distributions sec_2 under article iv of the agreement provides unless otherwise elected by the time distributions are required to begin to the depositor under paragraph or to the surviving_spouse under paragraph other than in the case of a life_annuity life expectancies shall be recalculated annually such election shall be irrevocable as to the depositor and the surviving_spouse and shall apply to ali subsequent years the life expectancy of a nonspouse beneficiary may not be recalculated taxpayer a prior to attaining her required_beginning_date of date did not file an election with the custodian of ira x to elect out of the recalculation method with respect to determining her required minimum distributions although she could have made such an election pursuant to the provisions of sec_2 of article iv of the ira agreement she did not section under article vili of the ira agreement provides for distributions requested pursuant to article iv life expectancy and joint life and last survivor expectancy shall be calculated based on information provided by the depositor or the depositor’s authorized agent beneficiary executor or administrator using the expected retum multiples in sec_1_72-9 of the income_tax regulations sec_3 under article iv of the ira agreement provides the depositor’s entire_interest in the custodial_account must be or begin to be distributed by the depositor’s required_beginning_date april following the calendar_year end in which the depositor reaches age by that date the depositor may elect in a manner acceptable to the custodian to have the balance in the custodial_account distributed in a a single-sum payment b an annuity_contract that provides equal or substantially equal monthly quarterly or annual payments over the life of the depositor c an annuity_contract that provides equal or substantially equal monthly quarterly or annual payments over the joint and last survivor lives of the depositor and his or her designated page beneficiary d equal or substantially equal annual payments over a specified period that may not be longer than the depositor’s life expectancy e equal or substantially equal annual payments over a specified period that may not be longer than the joint life and last survivor expectancy of the depositor and his or her designated_beneficiary taxpayer a did not elect a specific distribution period with the custodian of ira x pursuant to the provisions of sec_3 of article iv of the ira x agreement sec_5 under article iv of the ira agreement provides in the case of distributions under paragraph determine the initial life expectancy or joint life and last survivor expectancy using the attained ages of the depositor and designated_beneficiary as of their birthdays in the year the depositor reaches age sec_4 under article iv of the ira agreement provides if the depositor dies before his or her entire_interest is distributed to him or her the entire remaining interest will be distributed as follows a if the depositor dies on or after distribution of his or her interest has begun distribution must continue to be made in accordance with paragraph in the calendar_year that taxpayer a attained age taxpayer b had the shorter life expectancy of the two beneficiaries of taxpayer a’s ira x taxpayers b and c taxpayer b’s remaining life expectancy wa sec_43 years in the calendar_year that taxpayer a attained age the remaining term-certain life expectancy with respect to taxpayer b as of the calendar_year following the calendar_year of taxpayer a’s death i sec_33 years taxpayer c’s remaining single life expectancy wa sec_45 years in the calendar_year that taxpayer a attained age the remaining term certain period with respect to taxpayer c as of calendar_year i sec_35 years based on the above you through your authorized representative request the following letter rulings that taxpayer b is a designated_beneficiary for purposes of sec_401 of the code with respect to ira x that taxpayer b was timely selected as a designated_beneficiary of ira x for purposes of sec_401 of the code page that taxpayer a's use of the single recalculated life expectancy in determining her required minimum distributions from her ira x during her lifetime does not preclude the use of the term certain life expectancy of the oldest designated_beneficiary taxpayer b in the calendar_year after the death of taxpayer a and subsequent calendar years and that in determining the required minimum distributions after the death of taxpayer a taxpayer b may use the remaining term-certain life expectancy of taxpayer b since she is the older of the two beneficiaries of ira x taxpayers b and c commencing in calendar_year and reduced by one for each calendar_year thereafter with respect to your ruling requests sec_408 of the code defines an individual_retirement_account as a_trust which meets the requirements of sec_408 through a sec_408 of the code states that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained sec_401 of the code sets forth the general rules applicable to required minimum distributions from qualified_plans sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides that for purposes of this paragraph with respect to iras the term required_beginning_date means april of the calendar_year following the year in which the employee ira holder attains age sec_401 of the code provides that where distributions have begun under subparagraph a ii a_trust shall not constitute a qualified_trust under this section unless the plan provides that if -- i the distribution of the employee's interest has begun in accordance with subparagraph a ii and ii the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distributions being used under subparagraph a ii as of the date of his death sec_1_401_a_9_-1 of the proposed income_tax regulations proposed_regulations question answer d-2 a provides in pertinent part that designated beneficiaries are only individuals who are designated as beneficiaries under the plan in general it provides that an page individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan provides by an affirmative election by the employee or the employee's surviving_spouse specifying the beneficiary a beneficiary designated as such under the plan is an individual who is entitled to a portion of an employee's benefit contingent on the employee's death or another specified event sec_1_401_a_9_-1 of the proposed_regulations q a d-3 a provides that for purposes of calculating the distribution period described in sec_401 for distributions before death the designated_beneficiary will be determined as of the employee's required_beginning_date if as of that date there is no designated_beneficiary under the plan to receive the employee's benefit upon the employee's death the distribution period is limited to the employee's life or a period not extending beyond the employee's life expectancy in the present case taxpayer b was designated as a beneficiary under ira x by an affirmative election specifying the beneficiary by taxpayer a dated date through use of a form provided by the ira x custodian entitled beneficiary designation pursuant to said form taxpayer b was entitled to a portion of taxpayer a's benefit contingent on taxpayer a's death since taxpayer b was named a beneficiary of taxpayer a’s ira x on date which was prior to taxpayer a’s required_beginning_date of date taxpayer b was selected in a timely manner for purposes of calculating the distribution period described in sec_401 of the code accordingly with regard to ruling_request one we conclude that taxpayer b isa designated_beneficiary for purposes of sec_401 with respect to ira x with respect to ruling_request two we conclude that taxpayer b was timely designated a beneficiary of ira x for purposes of sec_401 of the code with respect to your remaining ruling requests sec_1_401_a_9_-1 of the proposed_regulations q a e-8 a provides in pertinent part that if the life expectancy of the employee ira holder is being recalculated the recalculated life expectancy will be reduced to zero in the calendar_year following the calendar_year of the ira holder’s death sec_1_401_a_9_-1 of the proposed_regulations q a e-8 b provides guidance on calculating the applicable life expectancy when the employee's life expectancy is being recalculated and the life expectancy of his designated_beneficiary is not recalculated it provides in relevant part that if the designated_beneficiary is not the employee's spouse and the life expectancy of the employee is being recalculated annually the applicable life expectancy for determining the minimum distribution for each distribution calendar_year will be determined by recalculating the employee's life expectancy but not recalculating the beneficiary's life expectancy such applicable life expectancy is the joint and last survivor expectancy using the employee's attained age as of the employee's birthday in the distribution calendar_year and an adjusted age of the designated_beneficiary the adjusted age of the designated_beneficiary is determined as follows first the beneficiary's applicable life expectancy is calculated based on page the beneficiary's’ attained age as of the beneficiary's birthday in the calendar_year described in e- reduced by one for each calendar_year which has elapsed since that calendar_year the age rounded if necessary to the higher age in table v of sec_1_72-9 is then located which corresponds to the designated beneficiary's applicable life expectancy such age is the adjusted age of the designated_beneficiary as provided in paragraph a upon the death of the employee the life expectancy of the employee is reduced to zero in the calendar_year following the calendar_year of the employee's death thus for determining the minimum distribution for such calendar_year and subsequent calendar years the applicable life expectancy is the applicable life expectancy of the designated_beneficiary determined under this paragraph sec_1_401_a_9_-1 of the proposed_regulations q a e-1 a provides generally that for required distributions under sec_401 of the code life expectancies are calculated using the employee's and the designated beneficiary's attained age as of the employee's birthday and the designated beneficiary's birthday in the calendar_year in which the employee attains age sec_1_401_a_9_-1 of the proposed_regulations q a e-5 a provides generally that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period because taxpayer a's life expectancy was being recalculated in the calendar_year following the calendar_year of her death in accordance with q ae-8 a of sec_1_401_a_9_-1 of the proposed_regulations her life expectancy was reduced to zero although her benefit was paid in the form of a single life expectancy upon her death her life expectancy was not the last applicable life expectancy because she timely designated her beneficiaries by her required_beginning_date in accordance with q a d-3 a of the proposed_regulations therefore pursuant to q a e-8 b of sec_1_401_a_9_-1 of the proposed_regulations for purposes of determining the minimum distribution in the calendar_year after the death of taxpayer a the applicable life expectancy is the life expectancy of the designated_beneficiary as determined under that section since more than one individual was designated as a beneficiary with respect to taxpayer a as of date pursuant to sec_1_401_a_9_-1 of the proposed_regulations q a e- a the beneficiary who is the oldest and correspondingly who has the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period under taxpayer a’s ira x therefore with regard to ruling_request three we conclude that taxpayer a's use of the single recalculated life expectancy in determining the required minimum distributions during her page lifetime does not preclude the use of the term-certain life expectancy of the oldest designated_beneficiary taxpayer b in the calendar_year following the calendar_year of taxpayer a’s death as noted above taxpayer b had the shorter life expectancy of the two beneficiaries of taxpayer a’s ira x as of her code sec_401 required_beginning_date of date furthermore taxpayer a did not change the beneficiaries of her ira x prior to her death therefore taxpayer b is the designated_beneficiary whose life expectancy will be used when determining the minimum distribution period under ira x for the calendar_year commencing after the year of taxpayer a's death and for all subsequent years thereafter pursuant to q as e-1 a and e-8 b of the proposed_regulations taxpayer b's applicable life expectancy is calculated based on her attained age as of her birthday in the calendar_year in which taxpayer a attained age reduced by one for each calendar_year which has elapsed since that calendar_year taxpayer b’s remaining single life expectancy in the year that taxpayer a attained age wa sec_43 therefore as of the calendar_year the remaining term-certain period with respect to taxpayer b i sec_33 years pursuant to q a e-8 b this period is reduced by one for each calendar_year subsequent to accordingly with respect to ruling_request four we conclude that taxpayer b may use taxpayer b’s remaining term-certain life expectancy in determining the required minimum distributions after taxpayer a's death since she is the older of the two beneficiaries of ira x commencing in the calendar_year and reduced by one for each calendar_year thereafter the above ruling is contingent upon the continuation of ira x as one described under sec_408 of the code this ruling is directed solely to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent page pursuant to a power_of_attorney on file in this office a copy of this letter mling is being sent to your authorized representative sincerely yours jrewyl boar frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 bue
